DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,922,293. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarities:


Instant claim 1
Claim 1 ‘293 Patent
Comments
A method implemented by a computer which reduces a data storage capacity requirement for the computer and increases the computer's processing speed, the method comprising: collecting historical data for a plurality of items; categorizing each of the plurality of items; assigning at least one of the plurality of items as an index item for at least another of the plurality of items, wherein the assigning enables accurate forecasting, wherein forecasting comprises:
A method implemented by a computer comprising: collecting historical data for a plurality of items; categorizing each of the plurality of items; assigning at least one of the plurality of items as an index item for at least another of the plurality of items, wherein the assigning enables accurate forecasting, wherein forecasting comprises:
The instant claim’s preamble is more descriptive, but the limitations of each are equivalent. The examiner notes that the preamble is afforded such patentable weight to where the system be capable of being configured to perform the recited preamble functionality.
(1) using a first factor and a second factor with reference to a first context parameter of the plurality of context parameters to calculate the forecast value of the one of the plurality of items needed over the future period of time, if a period of time for the historical data collected for the one of the plurality of items needed over the 


(2) using the first factor of the one of the plurality of items needed over the future period of time with reference to the first context parameter of the plurality of context parameters and using the second factor of the index item with reference to the first context parameter, to calculate the forecast value of the one of the plurality of items needed over the future period of time, if the period of time for the historical data collected for the one of the plurality of items needed over the future period of time is below the first threshold with reference to the first context parameter and 15 18921135v1Atty. Docket No. 84971-333297 above a second threshold with reference to the first context 


	 (3) using the first factor of the one of the plurality of items needed over the future period of time with reference to the first context parameter and using the second factor of the index item with reference to an index context parameter of the plurality of context parameters, to calculate the forecast value of the one of the plurality of items needed over the future period of time, if the period of time for the historical data collected for the one of the plurality of items needed over the future period of time is below the first threshold with reference to the first context parameter and above the second threshold with reference to the 


(4) using a first factor of the index item with reference to the first context parameter and using the second factor of the index item with reference to the first context parameter, to calculate the forecast value of the one of the plurality of items needed over the future period of time, if the period of time for the historical data collected for the one of the plurality of items needed over the future period of time is below the first threshold with reference to the first context parameter and below the second threshold with reference to the first context parameter, and if the period of time for the historical data collected for the index item with 


(5) using the first factor of the index item with reference to the first context parameter and using the second factor of the index item with reference to the index context parameter, to calculate the forecast value of the one of the plurality of items needed over the future period of time, if the period of time for the historical data collected for the one of the plurality of items needed over the future period of time is below the first threshold with reference to the first context parameter and below the second threshold with reference to the first context parameter, if the period of time for the historical data collected for the index item with reference to the first context parameter is less than the third threshold, and if the period of time for the historical 


(6) using the first factor of the index item with reference to the index context parameter and using the second factor of the index item with reference to the index context parameter, to calculate the forecast value of the one of the plurality of items needed over the future period of time, if the period of time for the historical data collected for the one of the plurality of items needed over the future period of time is below the first threshold with reference to the first context parameter and below the second threshold with reference to the first context parameter, if the period of time for the historical data collected for the index item with reference to the first context parameter is less than the third threshold, and if the 




Furthermore,
	-Instant claims 2-4 are read upon by claim 1 of the ‘293 Patent.
	-Instant claims 5-8 are read upon by claim 2 of the ‘293 Patent.
	-Instant claims 9-12 are read upon by claim 3 of the ‘293 Patent.
	-Instant claims 13-16 are read upon by claim 4 of the ‘293 Patent.




Allowable Subject Matter
Claims 1-16 and 18 are not believed to be read upon by prior art, as it is now. However, the claims cannot be allowed in view of the double patenting rejections set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2018/0137455 to Mack.






	Mack teaches a data collection, management, and forecasting computer system comprising: 
	a datastore (Mack: ¶0032 – system database(s) configured as data store, stored in system memory 2020 as shown in fig. 20, which stores data accessible to processors performing system functions, as taught at ¶0129. Examiner notes that “data store” is afforded its broadest reasonable interpretation to denote data stored in system memory 2020 used in processes executed by the system, as discussed above.)
	one or more processors (Mack: ¶0013 – system includes a processor); and 
	one or more non-transitory computer readable memory storing instructions which when executed by the one or more processors causes the computer system (Mack: ¶0013 – memory stores instructions executed by processor to perform system functions) to reduce a data storage capacity requirement for the computer system and increase the one or more processors' processing speed (Mack: ¶¶0079-0080 – items grouped together to reduce computational complexity associated with objective function F determination, where F components are output dimensions used in modeling. See ¶0076 – modeling used for purchasing plans, including forecasting functionality discussed at ¶0078. Examiner notes that grouping items to reduce computational complexity reduces “a data storage capacity requirement” and “increases the one or more processors’ processing speed,” as the instant specification discloses reduced data storage capacity, resulting increase in processing speed through an algorithm that associates collected data in categories at pp. 1-2, ¶0004 and pp. 3-4, ¶¶0007-0008 respectively.) by: 
	collecting historical data for a plurality of items (Mack: ¶0034 – items’ historical data employed. Examiner notes that in order for data to be employed by a system, it must be collected by that system.), 
	storing the historical data for a plurality of items in a first part of the datastore (Mack: ¶0037 – accounting department has access to a database regarding financial information, i.e. “historical data” related to items, which can be associated with elements 230-260 common to all fulfillment centers, i.e. “first part of the datastore”. Examiner notes that accounting departments consider financial information from the past, i.e. “historical”. See also system memory 2020 as shown in fig. 20, which stores data accessible to processors performing system functions, as taught at ¶0129. Examiner notes that “data store” is afforded its broadest reasonable interpretation to denote data stored in system memory 2020 used in processes executed by the system, as discussed above.); 
	categorizing each of the plurality of items (Mack: ¶0040 – items categorized according to groups); 
	storing a categorization of each of the plurality of items in a second part of the datastore (Mack: ¶0040 – simulation output performed on groups of items based on categorization of items in groups. See claim 10 - output function evaluated based on item classification, i.e. “categorization”, with further details in claim 1, upon which claim 10 depends. See also ¶0045 – output item purchasing plan stored in a native format of purchasing module 250, which includes a database, i.e. “second part of the datastore”, to support its functionality, as discussed in ¶0035. Examiner notes that a purchase plan for an item output as a result of evaluation of grouped items would likewise contain the ;
	 23	
assigning at least one of the plurality of items as an index item for at least another of the plurality of items (Mack: ¶0040 – item may be aggregated with similarly classified item, i.e. “index item”), wherein the assigning enables forecasting a value (Mack: ¶0034 – forecast offers useful predictions, item demand, e.g. “value”, forecast calculated for the future; availability over future period of time considered. Examiner notes that Mack enables accurate forecasting.); 
	collecting data for a plurality of context parameters related to at least one of the plurality of items (Mack: ¶¶0031-0032 – inventory database within inventory management module 240, i.e. “third part of the datastore”, stores historical context data relating to the item with regard to parameters including where the item was purchased – a vendor or merchant stock keeping unit; expiration time, and shelf life.); 
	storing the historical data for the plurality of context parameters in a third part of the datastore (Mack: ¶¶0031-0032 – inventory database within inventory management module 240, i.e. “third part of the datastore”, contains historical context data relating to the item including where the item was purchased – a vendor or merchant stock keeping unit; expiration time, and shelf life. Examiner notes that ; and 
forecasting a value for one of the plurality of items needed over a future period of time. (Mack: ¶0034 – item demand forecast calculated for the future; availability over future period of time considered)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157